Justice CASTILLE,
concurring in support of denial.
Before the Court is an “Emergency” Petition to stay the March 23, 2003, order of the Honorable Jane Cutler Greenspan, which held Petitioner Andrea Konow, Esquire, in contempt of court after petitioner, an officer of the court, refused a directive to continue with her representation of her client in this capital matter, which is currently being tried before a sequestered jury in Philadelphia County. By explaining why I believe that petitioner has not demonstrated her entitlement to a stay, I hope to provide some guidance to the court below.
Petitioner initially sought a stay from the Superior Court, notwithstanding that she failed to request a stay from Judge Greenspan. The stay was disposed of by the Honorable Richard B. Klein that same day in an order which I shall quote in its entirety since it sets forth the salient facts and the course of action which should now be permitted to occur
According to the Petition, defendant El Shabazz “sucker punched Attorney Goodman in the head” during the course of his trial for capital murder and other charges. Fred R. Goodman, Esquire, was co-counsel in the case with fellow public defender Andrea Konow, Esquire.
While Mr. Goodman was allowed to withdraw, Ms. Konow was directed by the trial judge, Judge Jane Cutler Greenspan, to continue with the case. Ms. Konow claimed that she was traumatized by the assault on Mr. Goodman, had fear of her client, and was unable to be a zealous advocate for El Shabazz. Although she had participated in the guilt phase of the case, Ms. Konow also said that she was primarily to try the penalty phase of the case if necessary. The experienced trial judge directed Ms. Konow to continue with the case. When she refused, the trial judge held her in civil contempt and directed that Ms. Ko-now be taken into custody until she purged the contempt by continuing with *919the case. This Emergency Petition followed.
Because any problems with representation are directly caused by the action of the defendant himself, it is improper to grant a mistrial at this point. Otherwise, any time a case seems to be going badly a defendant can act out and try again later with a different jury. Therefore, Judge Greenspan was correct in directing the trial to proceed, taking what has been acknowledged by all counsel as reasonable steps to insure the safety of counsel by restraining the defendant.
This Court Orders the following
1. The trial court Order of contempt shall only be stayed until 10:00 a.m. on Wednesday, March 24, 2004.
2. Ms. Konow shall be released from custody until 10:00 a.m. on Wednesday, March 24, 2004:
(a) To allow Ms. Konow to formally ask for a stay from the trial court and to file an appeal to give this Court jurisdiction.
(b) To allow Ms. Konow to seek review with the Pennsylvania Supreme Court.
(c) To allow Ms. Konow to either consult with Mr. Goodman and others to better prepare the defense of the case or to work with Mr. Goodman, should Mr. Goodman decide to reenter his appearance.
8. If Mr. Goodman does not reenter his appearance by 10:00 a.m. on Wednesday, March 24, 2004, and Ms. Konow refuses to go forward with the case, the stay is dissolved and the sanctions for civil contempt shall be reinstated.
Thus, Judge Klein adopted an approach which correctly left options open to the trial judge to resolve this matter in a fashion which would ensure the defendant the type of representation he deserved and vindicate the lawful authority of the court.
Judging from petitioner’s pleadings, it appears that she ignored Judge Klein’s directive to seek a stay from Judge Greenspan, which not only is reason enough to deny the instant request, but which also forestalled the possibility of the flexible resolution envisioned by Judge Klein. Instead, petitioner demanded a further stay from this Court. That stay was granted by single-justice order on March 24, 2004, pending further order of the Court, and the Commonwealth now having been given an opportunity to respond, the Petition is before the entire Court.
Petitioner’s application fails for numerous reasons, among which are the following. First, the practical effect of granting a stay in this matter, rather than permitting the contempt appeal to proceed in its normal course, will be to continue to tie the hands of the trial judge and inevitably will lead to the declaration of a mistrial, since the jury has been sequestered and unnecessarily inconvenienced already. By tying the judge’s hands, the Court would prevent any prospect of a rational solution. There were other measures the trial court might take, as recognized by Judge Klein, which would be foreclosed by granting a stay.
Second, issuing a stay in this case would reward the capital defendant for his misconduct by providing him with an unwarranted new trial — which may very well be the reason he punched one of his lawyers in the face in the first place. Rewarding the defendant for this behavior would fly in the face of this Court’s controlling authority in Commonwealth v. Lester, 554 Pa. 644, 722 A.2d 997, 1004 (1998) (no abuse of discretion to deny counsel’s petition to withdraw after capital defendant punched him; court noted fear that see-*920nario could occur with the defendant ad infinitum).
Third, issuing a stay would reward a recalcitrant attorney for flouting her ethical obligation to the court. Rule 1.16(c) of the Rules of Professional Conduct provides that, “when ordered to do so by a tribunal, a lawyer shall continue representation notwithstanding good cause for terminating the representation.” If petitioner truly felt a new and sudden fear of her client charged with the rape and capital murder of a child,1 and/or felt that she was unprepared to continue in the case, she could have raised a claim that the court abused its discretion in the regular course — like Lester’s lawyer did. Lawyers, who are officers of the court, should not be encouraged to act petulantly or defiantly when confronted with orders with which they disagree. In the rare case where the lawyer feels the matter is one of “principle” sufficient to warrant defiance, she should be prepared to pay the inevitable price of such contempt. To grant a stay would absolve petitioner of the choice at all, and would remove whatever prospect there was of the trial court’s order achieving its objective of “coercing” this lawyer to do her job.
Fourth, issuing a stay would also reward petitioner and the Defender Association for employing a litigation strategy — i.e., failing to seek a stay from the trial judge, so that she could explain her order — which has succeeded in preventing this Court from hearing the trial judge’s view of the matter, including what might well be crucial and controlling factual findings. We are asked to rule upon this matter without a record and without any statement of view from the trial judge, which alone is antithetical to a reasoned decision.
Finally, issuing a stay here would turn stand our review standard on its head. The order below is presumptively valid. Review of the contempt order would be for an abuse of discretion. Review in a stay posture, however, requires an extraordinarily high showing: the stay applicant must make a strong showing that: (1) she is likely to prevail on the merits; (2) she will suffer irreparable injury without a stay; (3) the stay will not substantially harm other interested parties; and (4) the stay will not adversely affect the public interest. See Pennsylvania P.U.C. v. Process Gas Consumers Group, 502 Pa. 545, 467 A.2d 805 (1983). Given that petitioner has not provided this Court with a transcript of the proceeding, or the trial court’s view on the matter, she cannot meet this heightened standard — particularly where a discretionary decision is at issue. I do not deny that it is a sad prospect to consider any member of the bar spending time incarcerated for contempt. But, petitioner has always held the key to her release. The “injury” may easily be “repaired” by attending to her duties as an officer of the Court.

. If this is truly the case here, counsel may want to consider another line of work.